DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 07 March 2022.
Claims 1, 52, 63 have been amended. 
Claims 2-3, 9-51 have been canceled.
Claims 1, 4-8, 52-63 are currently pending and have been examined.
Claims 1, 4-8, 52-63 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Applicant submits that “Amended independent claims 1, 52, and 58, as described above, are directed to a looping, self-improving system for cyclically identifying financial device holders who are predicted to engage in recurring transactions based on past transaction behavior, targeting said financial device holders with communications and determining which of them reacted as desired, and modifying methods of communication and the predictive model based on the reactive behavior of the targeted financial device holders. The predictive model is recited in the claims as being used and modified in each interval, and the steps are based on new financial device data for transactions in each new sample time period, targeted financial holders 
The claims disclose using a processor to receive financial device data for a plurality of transactions; identifying at least one target financial device based on parameters; determining  a number of transactions completed in a period of time in the sample time period; comparing the number of transactions completed in a predetermined time period; designating the financial device as the target financial device; receiving identification data of the financial device holder; generating and transmitting a communication to the target financial device holder; determining a reactive target financial device holder; and modifying a method of communication to target device holders.  The claims disclose that the processor is doing all of these steps, not the predictive model.  The predictive model is disclosed only as being used to select a parameter and a specified range.  While the claims state “predictive model,” the predictive model is not doing much in the present claims.
Moreover, if the processor were removed from the claims, the steps could be done as a mental process with pen and paper.  Such tasks can be performed by the human mind or with pen and paper.  The 2019 Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer component performs the acts. See 84 Fed. Reg. at 52 n.14 (“If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind.”); see also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.”), quoted in 84 Fed. Reg. at 52 n.14.  the claims disclose an abstract idea. 
Furthermore, the claims disclose a method of organizing human activity because the claims disclose identifying and targeting financial devices to promote recurring transactions.  That is advertising, marketing, or sales activities or behaviors.  The claims disclose an abstract idea.
The claims disclose that a general processor is carrying out the plethora of steps.  The claims here, however, do not recite an improvement for electronic devices. Determining which financial device holder to target, as in claim 1, “does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.” Trading Techs. II, 921 F.3d at 1384–85.  Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55.  The predictive model is generally stated to select a parameter and a range, yet, the claims do not disclose how the model works.  Nor do the claims disclose training a model, updating a model, retraining a model with new data in order to improve the model.  Claim 1 as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Here, the additional limitations do not integrate the judicial exception into a practical application.  The claims do not recite (i) an improvement to the functionality of a computer or other technology or technical field; (ii) a “particular machine” to apply or use the judicial exception; (iii) a particular transformation of an article to a different thing or state; or (iv) any other meaningful limitation. See 84 Fed. Reg. at 
	As explained above, the claims apply the abstract idea on the computer system at a high-level of generality and the claims recite various computer-based elements along with no more than mere instructions to implement the identified abstract idea using the computer-based elements.  
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1, 4-8, 52-63 have been considered and they are persuasive due to Applicant’s amendments and remarks.  The rejection in the previous action is withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-8, 52-63 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a method comprising a series of steps; Claim 52 is directed to a system comprising a series of components; and Claim 58 is directed to a non-transitory computer-readable medium comprising a series of operations. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1, 4-8, 52-63, the independent claims (Claims 1, 52, and 58) are directed, in part, identifying and communicatively targeting financial devices to promote recurring transactions; repeatedly executing at predefined intervals: (a) receiving financial device data for a plurality of transactions associated with a plurality of financial devices over a new sample time period for an interval of the predefined intervals, the financial device data comprising at least one of the following parameters for each financial device of the plurality of financial devices: transaction time, transaction count, transaction amount, merchant category, transaction type, or any combination thereof; (b) identifying at least one target financial device for the sample time period from the financial device data based at least partially on at least one
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “processor,” “computer,” “a non-transitory computer-readable medium,” “financial devices,” “a predictive model,” “server computer,” “a system,” and “computer program product” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data 
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computing device to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 4-8, 53-57, 59-63 directed to explaining more about the identification steps.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/A.L.L./Examiner, Art Unit 3691                  

/HANI M KAZIMI/Primary Examiner, Art Unit 3691